Exhibit 10.2

 

EXECUTION COPY

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”), dated as of July 22, 2013, is made
by and among NRG Yield Inc., a Delaware corporation (the “Corporation”), NRG
Yield LLC, a Delaware limited liability company (“Yield LLC”), NRG Energy, Inc.
(“NRG”) and the other Persons from time to time party hereto in accordance with
Section 5.1 hereof (collectively with NRG, the “Yield LLC Unitholders”).

 

WHEREAS, the parties hereto desire to provide for the exchange of certain Yield
LLC Units for shares of Class A Common Stock (each as defined herein), on the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

SECTION 1.1                                                         Effective
Time.

 

This Agreement shall become effective immediately prior to the consummation of
the initial public offering of the Class A Common Stock on the date first above
written (the “Effective Time”).

 

SECTION 1.2                                                         Definitions.

 

Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Yield LLC Operating Agreement (as defined herein), and
the following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of the Corporation.

 

“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of the Corporation.

 

“Class A Units” means the Class A Units of Yield LLC, with such rights and
privileges as set forth in the Yield LLC Operating Agreement.

 

“Class B Units” means the Class B Units of Yield LLC, with such rights and
privileges as set forth in the Yield LLC Operating Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Effective Time” has the meaning set forth in Section 1.1 of this Agreement.

 

“Election of Exchange” has the meaning set forth in Section 2.1(b) of this
Agreement.

 

--------------------------------------------------------------------------------


 

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Exchange Date” has the meaning set forth in Section 2.1(b) of this Agreement.

 

“Exchange Rate” means the number of shares of Class A Common Stock for which a
Yield LLC Unit is entitled to be Exchanged. On the date of this Agreement, the
Exchange Rate shall be 1 for 1, subject to adjustment pursuant to Section 2.2 of
this Agreement.

 

“IPO” means the closing of the initial public offering and sale by the
Corporation of shares of Class A Common Stock.

 

“Permitted Transferee” has the meaning given to such term in Section 5.1 of this
Agreement.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity, including any governmental entity.

 

“Requisite Holders” means, as of the applicable determination date, each Yield
LLC Unitholder, if any, who, together with its Affiliates and Permitted
Transferees, beneficially owns at least a majority of the then outstanding Yield
LLC Units (excluding any Yield LLC Units held by the Corporation or any of its
subsidiaries).

 

“Yield LLC Operating Agreement” means the Amended and Restated Operating
Agreement of Yield LLC, dated on or about the date hereof, as such agreement may
be amended from time to time in accordance with the terms thereof.

 

“Yield LLC Unit” means (i) each of the Class B Units of Yield LLC now or
hereafter held by any Yield LLC Unitholder (ii) any other interest in Yield LLC
that may be issued by Yield LLC in the future that is designated by the
Corporation as a “Yield LLC Unit,” for purposes of this Agreement.

 

“Yield LLC Unitholder” means NRG and any Permitted Transferee to whom NRG (or
another Permitted Transferee) transfers some or all of the Yield LLC Units owned
by such Person in accordance with the terms of the Yield LLC Operating Agreement
(including Section 7.3 thereof).

 

ARTICLE II

 

SECTION 2.1                                                        Exchange of
Yield LLC Units for Class A Common Stock.

 

(a)                                 Each Yield LLC Unitholder shall be entitled
at any time and from time to time, upon the terms and subject to the conditions
hereof and the Yield LLC Operating Agreement, to surrender Yield LLC Units to
Yield LLC in exchange for the delivery to the exchanging Yield LLC Unitholder of
a number of shares of Class A Common Stock that is equal to the product of the
number of Yield LLC Units surrendered multiplied by the Exchange Rate (each such
exchange, an “Exchange”); provided that, (i) each Exchange shall be for a
minimum of the lesser of 1,000 Yield LLC Units or all of the Yield LLC Units
held by such Yield LLC Unitholder and (ii) such exchanging Yield LLC Unitholder
must be the record holder of the

 

2

--------------------------------------------------------------------------------


 

number of shares of Class B Common Stock that is equal to the number of Yield
LLC Units surrendered.

 

(b)                                 A Yield LLC Unitholder shall exercise its
right to Exchange Yield LLC Units as set forth in Section 2.1(a) above by
delivering to the Corporation and to Yield LLC a written election of exchange in
respect of the Yield LLC Units to be Exchanged substantially in the form of
Exhibit A hereto (an “Election of Exchange”), duly executed by such holder or
such holder’s duly authorized representative, in each case delivered during
normal business hours at the principal executive offices of the Corporation and
of Yield LLC. An Election of Exchange may specify that the Exchange is to be
contingent (including as to timing) upon the occurrence of any transaction or
event, including the consummation of a purchase by another Person (whether in a
tender or exchange offer, an underwritten offering or otherwise) of shares of
Class A Common Stock or any merger, consolidation or other business combination.
Subject to (i) Section 2.4(b) of this Agreement, (ii) the payment by the
applicable Yield LLC Unitholder of any amount required to be paid under
Section 2.1(c) and (iii) the surrender to Yield LLC of the unit certificates, if
any, and duly executed unit powers associated with the Yield LLC Units subject
to the Exchange, the Exchange shall be deemed to have been effected on (A) the
Business Day immediately following receipt of the applicable Election of
Exchange or (B) such later date specified in or pursuant to the applicable
Election of Exchange (such date specified in clause (A) or (B), as applicable,
the “Exchange Date”), and as promptly as practicable following the applicable
Exchange Date, the Corporation shall deliver or cause to be delivered at the
offices of the then-acting registrar and transfer agent of the Class A Common
Stock or, if there is no then-acting registrar and transfer agent of the Class A
Common Stock, at the principal executive offices of the Yield LLC, the number of
shares of Class A Common Stock deliverable upon such Exchange, registered in the
name of the relevant exchanging Yield LLC Unitholder  (or its designee). To the
extent the Class A Common Stock is settled through the facilities of The
Depository Trust Company (the “DTC”), the Corporation will, subject to
Section 2.1(c) below, upon the written instruction of an exchanging Yield LLC
Unitholder, use its commercially reasonable efforts to deliver the shares of
Class A Common Stock deliverable to such exchanging Yield LLC Unitholder,
through the facilities of the DTC, to the account of the participant of the DTC
designated by such exchanging Yield LLC Unitholder. Notwithstanding anything
herein to the contrary, any exchanging Yield LLC Unitholder may withdraw or
amend an Election of Exchange, in whole or in part, prior to the effectiveness
of the Exchange, at any time prior to 5:00 p.m., New York City time, on the
second Business Day immediately preceding the Exchange Date (or any such later
time as may be required by applicable law) by delivery of a written notice of
withdrawal to the Corporation and to Yield LLC, specifying (1) the number of
Yield LLC Units being withdrawn, (2) the number of Yield LLC Units, if any, as
to which the Election of Exchange remains in effect and (3) if such exchanging
Yield LLC Unitholder so determines, a new Exchange Date or any other new or
revised information permitted in an Election of Exchange. On the Exchange Date,
all rights of the exchanging Yield LLC Unitholder as a holder of such Yield LLC
Units shall cease and such Yield LLC Units shall automatically be reclassified
pursuant to Section 3.3 of the Yield LLC Operating Agreement and delivered to
the Corporation by Yield LLC.  Such exchanging Yield LLC Unitholder shall be
treated for all purposes as having become the record holder of such shares of
Class A Common Stock on such date.  In connection with such Exchange, the
Corporation shall automatically cancel shares of Class B Common Stock held by
the exchanging Yield LLC Unitholder in an amount equal to the number of Yield
LLC Units being exchanged in accordance with this Section 2.1 multiplied by

 

3

--------------------------------------------------------------------------------


 

the Exchange Rate, without any payment for such shares of Class B Common Stock. 
The Corporation shall take such actions as may be required to ensure the
performance by Yield LLC of its obligations under this Section 2.1(b) and the
foregoing Section 2.1(a).

 

(c)                                  Yield LLC, the Corporation and the
exchanging Yield LLC Unitholder shall bear their own expenses in connection with
the consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that the Yield LLC shall bear any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, any Exchange; provided, however, that if any shares of Class A Common Stock
are to be delivered in a name other than that of the Yield LLC Unitholder that
requested the Exchange, then such Yield LLC Unitholder and/or the person in
whose name such shares are to be delivered shall pay to Yield LLC the amount of
any transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, such Exchange or shall establish to the
reasonable satisfaction of Yield LLC that such tax has been paid or is not
payable.

 

(d)                                 Each of the Corporation and Yield LLC
covenants and agrees that it will not take any action that would pose a material
risk that Yield LLC could be treated as  a “publically traded partnership” for
U.S. federal income tax purposes. Notwithstanding anything to the contrary
herein, no Exchange shall be permitted (and, if attempted, shall be void ab
initio) if, in the good faith determination of the Corporation or of Yield LLC,
such an Exchange would pose a material risk that Yield LLC would be a “publicly
traded partnership” under Section 7704 of the Code.

 

(e)                                  For the avoidance of doubt, and
notwithstanding anything to the contrary herein, a Yield LLC Unitholder shall
not be entitled to Exchange Yield LLC Units to the extent the Corporation or
Yield LLC reasonably determines in good faith that such Exchange (i) would be
prohibited by applicable law or regulation or (ii) would not be permitted under
any other agreement with the Corporation or its subsidiaries to which such Yield
LLC Unitholder is then subject (including, without limitation, the Yield LLC
Operating Agreement) or any written policies of the Corporation or Yield LLC
relating to insider trading then applicable to such Yield LLC Unitholder. For
the avoidance of doubt, no Exchange shall be deemed to be prohibited by any law
or regulation pertaining to the registration of securities if such securities
have been so registered or if any exemption from such registration requirements
is reasonably available.

 

SECTION 2.2                                                        Adjustment.
The Exchange Rate shall be adjusted accordingly if there is: (a) any subdivision
(by any unit split, unit distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse unit split,
reclassification, reorganization, recapitalization or otherwise) of the Class A
Units or Class B Units that is not accompanied by an identical subdivision or
combination of the Class A Common Stock; (b) any subdivision (by any stock
split, stock dividend or distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, reorganization, recapitalization or otherwise) of the Class A
Common Stock that is not accompanied by an identical subdivision or combination
of the Class A Units or Class B Units; (c) other than in connection with a
Class A Common Stock Sale, (1) any issuance of shares of (x) Class A Common
Stock by the Corporation or (y) Class A Units to the Corporation that is not
accompanied by (2) the issuance of an identical number of (x) Class A Units to
the Corporation (in the case of clause (c)(1)(x)) or (y) shares of Class A
Common Stock (in the case of clause

 

4

--------------------------------------------------------------------------------


 

(c)(1)(y)), as applicable; or (d) (1) any issuance of (x) shares of Class B
Common Stock by the Corporation or (y) Class B Units to NRG or its Permitted
Transferees that is not accompanied by (2) the issuance of an identical number
of (x) Class B Units to NRG or to any Permitted Transferee of NRG (in the case
of clause (d)(1)(x)) or (y) shares of Class B Common Stock to NRG or its
Permitted Transferees (in the case of clause (d)(1)(y)). If there is (i) any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Common Stock is converted or changed into another security,
securities or other property or (ii) and any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction, then upon any subsequent Exchange, an exchanging
Yield LLC Unitholder shall be entitled to receive the amount of such security,
securities or other property that such exchanging Yield LLC Unitholder would
have received if such Exchange had occurred immediately prior to the effective
date of such reclassification, reorganization, recapitalization or other similar
transaction, taking into account any adjustment as a result of any such
subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Common Stock is converted or
changed into another security, securities or other property, this Section 2.2
shall continue to be applicable, mutatis mutandis, with respect to such security
or other property. This Agreement shall apply to the Class A Units and Class B
Units held by the Corporation, NRG and NRG’s Permitted Transferees as of the
date hereof, as well as any Class A Units and Class B Units hereafter acquired
by the Corporation, NRG or any of NRG’s Permitted Transferees. This Agreement
shall apply to, mutatis mutandis, and all references to “Class A Units” and
“Class B Units” shall be deemed to include, any security, securities or other
property of Yield LLC which may be issued in respect of, in exchange for or in
substitution of Class A Units or Class B Units, as applicable, by reason of any
distribution or dividend, split, reverse split, combination, reclassification,
reorganization, recapitalization, merger, exchange (other than an Exchange) or
other transaction.

 

SECTION 2.3                                                        Class A
Common Stock to be Issued.

 

(a)                                 The Corporation covenants and agrees to
deliver shares of Class A Common Stock that have been registered under the
Securities Act with respect to any Exchange to the extent that a registration
statement is effective and available for such shares. In the event that any
Exchange in accordance with this Agreement is to be effected at a time when any
required registration has not become effective or otherwise is unavailable, upon
the request and with the reasonable cooperation of the Yield LLC Unitholder
requesting the Exchange, the Corporation shall use its commercially reasonable
efforts to promptly facilitate such Exchange pursuant to any reasonably
available exemption from such registration requirements. The Corporation shall
use its commercially reasonable efforts to list the Class A Common Stock
required to be delivered upon Exchange prior to such delivery upon each national
securities exchange or inter-dealer quotation system upon which the outstanding
Class A Common Stock may be listed or traded at the time of such delivery.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The Corporation shall at all times reserve
and keep available out of its authorized but unissued Class A Common Stock,
solely for the purpose of issuance upon an Exchange, such number of shares of
Class A Common Stock as shall be deliverable upon any such Exchange; provided
that nothing contained herein shall be construed to preclude Yield LLC from
satisfying its obligations in respect of the Exchange of Yield LLC Units by
delivery of Class A Common Stock which is held in the treasury of the
Corporation or Yield LLC or any of their subsidiaries or by delivery of
purchased shares of Class A Common Stock (which may or may not be held in the
treasury of the Corporation or any subsidiary thereof).

 

(c)                                  Prior to the effective date of this
Agreement, the Corporation and Yield LLC will take all such steps as may be
required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions or dispositions of equity
securities of the Corporation (including derivative securities with respect
thereto) and any securities which may be deemed to be equity securities or
derivative securities of the Corporation for such purposes that result from the
transactions contemplated by this Agreement, by each director or officer of the
Corporation who may reasonably be expected to be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the
Corporation upon the registration of any class of equity security of the
Corporation pursuant to Section 12 of the Exchange Act (with the authorizing
resolutions specifying the name of each such officer or director whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such person pursuant to
this Agreement).

 

(d)                                 If any Takeover Law (as defined below) or
other similar law or regulation becomes or is deemed to become applicable to
this Agreement or any of the transactions contemplated hereby, the Corporation
or Yield LLC shall use its commercially reasonable efforts to render such law or
regulation inapplicable to all of the foregoing.

 

(e)                                  Each of the Corporation and Yield LLC
covenants that all Class A Common Stock issued upon an Exchange will, upon
issuance, be validly issued, fully paid and non-assessable, will pass to the
applicable exchanging Yield LLC Unitholder free and clear of any liens, security
interests and other encumbrances other than any such liens, security interests
or other encumbrances imposed by such exchanging Yield LLC Unitholder and will
not be subject to any preemptive right of stockholders of the Corporation or to
any right of first refusal or other right in favor of any person or entity.

 

(f)                                   No Exchange shall impair the right of the
exchanging Yield LLC Unitholder to receive any distributions payable on the
Yield LLC Units so exchanged in respect of a record date that occurs prior to
the Exchange Date for such Exchange. For the avoidance of doubt, no exchanging
Yield LLC Unitholder shall be entitled to receive, in respect of a single record
date, distributions or dividends both on Yield LLC Units exchanged by such
holder and on Class A Common Stock received by such holder in such Exchange.

 

SECTION 2.4                                                         Withholding;
Certification of Non-Foreign Status.

 

(a)                                 If the Corporation or Yield LLC shall be
required to withhold any amounts by reason of any Federal, State, local or
foreign tax rules or regulations in respect of any

 

6

--------------------------------------------------------------------------------


 

Exchange, the Corporation or Yield LLC, as the case may be, shall be entitled to
take such action as it deems appropriate in order to ensure compliance with such
withholding requirements, including, without limitation, at its option
withholding shares of Class A Common Stock with a fair market value equal to the
minimum amount of any taxes which the Corporation or Yield LLC, as the case may
be, may be required to withhold with respect to such Exchange. To the extent
that amounts (or property) are so withheld and paid over to the appropriate
taxing authority, such withheld amounts (or property) shall be treated for all
purposes of this Agreement as having been paid (or delivered) to the appropriate
Yield LLC Unitholder.

 

(b)                                 Notwithstanding anything to the contrary
herein, each of Yield LLC and the Corporation may, at its own discretion,
require as a condition to the effectiveness of an Exchange that an exchanging
Yield LLC Unitholder deliver to Yield LLC or the Corporation, as the case may
be, a certification of non-foreign status in accordance with Treasury Regulation
Section 1.1445-2(b). In the event Yield LLC or the Corporation has required
delivery of such certification but an exchanging Yield LLC Unitholder is unable
to do so, Yield LLC shall nevertheless deliver or cause to be delivered to the
exchanging Yield LLC Unitholder the Class A Common Stock in accordance with
Section 2.1 of this Agreement, but subject to potential withholding as provided
in Section 2.4(a).

 

ARTICLE III

 

SECTION 3.1                                                         Class A
Common Stock Sale(a).

 

(a)                                 In connection with any sale by the
Corporation of one or more shares of Class A Common Stock for cash, including in
connection with the IPO (a “Class A Common Stock Sale”), the Corporation shall
transfer the net cash proceeds from such sale (after deducting any underwriters’
discount and commissions and offering expenses payable by the Corporation) to
Yield LLC.  Yield LLC shall either (i) issue Class A Units to the Corporation,
as the managing member of Yield LLC, in exchange for such net cash proceeds, or
(ii) use such net cash proceeds to purchase Yield LLC Units from one or more
Yield LLC Unitholders, in accordance with Section 3.2(b) of the Yield LLC
Operating Agreement and in exchange for the delivery to the Corporation of a
number of shares of Class B Common Stock that is equal to the product of the
number of Yield LLC Units purchased multiplied by the Exchange Rate (a “Yield
LLC Unit Redemption”).  Alternatively, the Corporation may purchase Class B
Units directly from NRG (in which case the corresponding Class B Common Stock
held by NRG would be surrendered and cancelled), and such Class B Units
purchased by the Corporation would then immediately convert to Class A Units. 
Upon the receipt of the shares of Class B Common Stock specified in clause
(ii) of this Section 3.1, the Corporation shall cause such shares to be
cancelled.  To the extent the Class B Common Stock is settled through the
facilities of the DTC, the subject Yield LLC Unitholder(s) will use their
commercially reasonable efforts to deliver the shares of Class B Common Stock
deliverable to the Corporation in a Yield LLC Redemption, through the facilities
of the DTC, to the account of the participant of the DTC designated by the
Corporation.

 

(b)                                 Yield LLC, the Corporation and the
participating Yield LLC Unitholder(s) shall bear their own expenses in
connection with the consummation of any Class A Common Stock Sale, except that
the Yield LLC shall bear any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, any Class A Common
Stock Sale.

 

7

--------------------------------------------------------------------------------


 

SECTION 3.2                                                        Authorization
and Issuance of Additional Units.  If the Corporation issues another class or
series of equity securities (other than the Class A Common Stock and the Class B
Common Stock), Yield LLC shall authorize and issue in accordance with
Section 3.2(d) of the Yield LLC Operating Agreement, and the Corporation will
use the net proceeds therefrom to purchase, an equal number of membership
interests with designations, preferences and other rights and terms that are
substantially the same as those of the Corporation’s newly-issued equity
securities.  In the event the Corporation elects to redeem any shares of its
Class A Common Stock, Class B Common Stock or any other class or series of its
equity securities for cash, Yield LLC will, immediately prior to such
redemption, redeem an equal number of Class A Units, Class B Units or any other
units of the corresponding classes or series, upon the same terms and for the
same price as the shares of Class A Common Stock, Class B Common Stock or other
equity securities of the Corporation so redeemed.

 

ARTICLE IV

 

SECTION 4.1                                                       
Representations and Warranties of the Corporation and of Yield LLC. Each of the
Corporation and Yield LLC represents and warrants that (i) it is a corporation
or limited liability company duly incorporated or formed and is existing in good
standing under the laws of the State of Delaware, (ii) it has all requisite
corporate or limited liability company power and authority to enter into and
perform this Agreement and to consummate the transactions contemplated hereby
and, in the case of the Corporation, to issue the Class A Common Stock in
accordance with the terms hereof, (iii) the execution and delivery of this
Agreement by it and the consummation by it of the transactions contemplated
hereby (including without limitation, in the case of the Corporation, the
issuance of the Class A Common Stock) have been duly authorized by all necessary
corporate or limited liability company action on its part, including but not
limited to all actions necessary to ensure that the acquisition of shares of
Class A Common Stock pursuant to the transactions contemplated hereby, to the
fullest extent of the Corporation’s Board of Directors’ or Yield LLC’s power and
authority and to the extent permitted by law, shall not be subject to any
“moratorium,” “control share acquisition,” “business combination,” “fair price”
or other form of “anti-takeover laws and regulations” of any jurisdiction that
may purport to be applicable to this Agreement or the transactions contemplated
hereby (collectively, “Takeover Laws”), (iv) this Agreement constitutes a legal,
valid and binding obligation of it enforceable against it in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, and (v) the execution, delivery and
performance of this Agreement by it and the consummation by it of the
transactions contemplated hereby will not (A) result in a violation of its
Certificate of Incorporation or Bylaws or other organizational documents or
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which it is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
the it or by which any property or asset of it is bound or affected, except with
respect to clauses (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations, that would not reasonably be expected
to have a material adverse effect on it or its business, financial condition or
results of operations.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.2                                                       
Representations and Warranties of the Yield LLC Unitholders. Each Yield LLC
Unitholder, severally and jointly, represents and warrants that (i) it is duly
incorporated or formed and, to the extent such concept exists in its
jurisdiction of organization or formation, is in good standing under the laws of
such jurisdiction, (ii) it has all requisite legal capacity and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby, (iii) the execution and delivery of this Agreement by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate or other entity action on the part of such Yield LLC Unitholder,
(iv) this Agreement constitutes a legal, valid and binding obligation of such
Yield LLC Unitholder enforceable against it in accordance with its terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally and (v) the execution, delivery and performance of
this Agreement by such Yield LLC Unitholder and the consummation by such Yield
LLC Unitholder of the transactions contemplated hereby will not (A) result in a
violation of the Certificate of Incorporation or Bylaws or other organizational
documents of such Yield LLC Unitholder or (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Yield LLC Unitholder is a party, or (C) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to such Yield LLC
Unitholder, except with respect to clauses (B) or (C) for any conflicts,
defaults, accelerations, terminations, cancellations or violations, that would
not in any material respect result in the unenforceability against such Yield
LLC Unitholder of this Agreement.

 

ARTICLE V

 

SECTION 5.1                                                        Additional
Yield LLC Unitholders. To the extent a Yield LLC Unitholder (including NRG)
validly transfers any or all of its  Yield LLC Units to another person in a
transaction in accordance with, and not in contravention of, the Yield LLC
Operating Agreement, then such transferee (each, a “Permitted Transferee”) shall
have the right to execute and deliver a joinder to this Agreement, in the form
of Exhibit B hereto, whereupon such Permitted Transferee shall become a Yield
LLC Unitholder hereunder; provided, however, that such Permitted Transferee
shall be subject to any restrictions on Exchange that would have applied to the
transferor. To the extent Yield LLC issues Yield LLC Units in the future, then
the holder of such Yield LLC Units shall have the right to execute and deliver a
joinder to this Agreement, substantially in the form of Exhibit B hereto,
whereupon such holder shall become a Yield LLC Unitholder hereunder.

 

SECTION 5.2                                                        Addresses and
Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be as specified in a notice given in accordance with this
Section 5.2):

 

(a)                                 If to the Corporation or to Yield LLC, to:

 

9

--------------------------------------------------------------------------------


 

211 Carnegie Center

Princeton, New Jersey 08540

Attention: General Counsel

 

(b)                                 If to NRG, as a Yield LLC Unitholder to:

 

211 Carnegie Center

Princeton, New Jersey 08540

Attention: General Counsel

 

(c)                                  If to any other Yield LLC Unitholder, to
the address and other contact information set forth in the records of Yield LLC
from time to time.

 

SECTION 5.3                                                        Further
Action. The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.

 

SECTION 5.4                                                        Binding
Effect; No Third Party Beneficiaries. This Agreement shall, from and after the
Effective Time, be binding upon and inure to the benefit of all of the parties
and their successors, executors, administrators, heirs, legal representatives
and permitted assigns, including, without limitation and without the need for an
express assignment, any Permitted Transferee, provided that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Yield LLC
Units in violation of the terms of the Yield LLC Operating Agreement or
applicable law. This Agreement shall not be assignable by the Corporation or
Yield LLC without the prior written consent of NRG and the Requisite Holders. In
the event the Corporation or Yield LLC or any of its successors or assigns
(i) consolidates with or merges into any other person or entity and is not the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person or entity, then and in either case, as a condition to such consolidation,
merger or transfer, proper provisions shall be made such that the successors and
assigns of the Corporation or Yield LLC, as the case may be, will assume its
obligations set forth in this Agreement, and this Agreement shall be enforceable
against such successors and assigns. Nothing in this Agreement, express or
implied, is intended to or shall confer upon anyone other than the parties and
their respective successors and permitted assigns any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

SECTION 5.5                                                        Severability.
If any term or other provision of this Agreement is held to be invalid, illegal
or incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party. Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

10

--------------------------------------------------------------------------------


 

SECTION 5.6                                                        Integration.
This Agreement, together with the Yield LLC Operating Agreement, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.

 

SECTION 5.7                                                        Amendment.
The provisions of this Agreement may be amended, supplemented, waived or
modified only by the affirmative vote or written consent of each of the
Corporation, Yield LLC, NRG and the Requisite Holders; provided, however, that
no such amendment, supplement, waiver or modification shall (i) materially alter
or change any rights or obligations of any Yield LLC Unitholders in a manner
that is different or prejudicial relative to any other Yield LLC Unitholders,
without the prior written consent of at least two-thirds (2/3) in interest of
the Yield LLC Unitholders (based on the number of Yield LLC Units held by such
holders) affected in such a different or prejudicial manner or (ii) alter,
supplement or amend the Exchange Rate as adjusted from time to time pursuant to
Section 2.2 hereof (or the adjustments provided therein) without the prior
written consent of each affected Yield LLC Unitholder.  Notwithstanding the
foregoing, the Corporation, Yield LLC and NRG, without the consent of any
Requisite Holders, may amend, supplement, waive or modify any term of this
Agreement to cure any ambiguity, mistake, defect or inconsistency contained
herein.

 

SECTION 5.8                                                        Waiver. No
failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

 

SECTION 5.9                                                         Arbitration;
Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)                                 Any dispute, controversy or claim arising
out of, relating to or in connection with this Agreement or the transactions
contemplated hereby (including the validity, scope and enforceability of this
arbitration provision) shall be finally settled by arbitration. The arbitration
shall take place in Wilmington, Delaware and be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the “AAA”)
then in effect (except as they may be modified by mutual agreement of the
Corporation, Yield LLC, NRG and the Requisite Holders). The arbitration shall be
conducted by three neutral, impartial and independent arbitrators, who shall be
appointed by the AAA, at least one of whom shall be a retired judge or a senior
partner at one of the nationally recognized Delaware-based law firms. The
arbitration award shall be final and binding on the parties. Judgment upon the
award may be entered by any court having jurisdiction thereof or having
jurisdiction over the relevant party or its assets. The costs of the arbitration
shall be borne by the Corporation. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.

 

(b)                                 Notwithstanding the provisions of paragraph
(a), the parties hereto may bring an action or special proceeding in any court
of competent jurisdiction for the purpose of compelling a party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and, for the purposes of this paragraph
(b), each party hereto (i) expressly consents to the application of paragraph
(c) of this Section 5.9 to any such action or proceeding and (ii) agrees that
proof shall not be required that monetary damages for breach of the provisions
of this Agreement would be difficult to calculate and that remedies at law would
be inadequate.

 

11

--------------------------------------------------------------------------------


 

(c)                                  EACH PARTY HERETO IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE OR ANY DELAWARE STATE COURT, IN EACH CASE, SITTING IN THE CITY OF
WILMINGTON, DELAWARE FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.9, OR ANY JUDICIAL PROCEEDING
ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR
RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings
include any suit, action or proceeding to compel arbitration, to obtain
temporary or preliminary judicial relief in aid of arbitration, or to confirm an
arbitration award. The parties acknowledge that the forum designated by this
paragraph (c) have a reasonable relation to this Agreement, and to the parties’
relationship with one another.

 

(d)                                 The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
may have to personal jurisdiction or to the laying of venue of any such
ancillary suit, action or proceeding brought in any court referred to in the
preceding paragraph of this Section 5.9 and such parties agree not to plead or
claim the same, and agree that service of process upon such party in any such
action, suit, demand or proceeding shall be effective if notice is given in
accordance with Section 5.2.

 

SECTION 5.10                                                 Counterparts. This
Agreement may be executed and delivered (including by facsimile transmission or
by e-mail delivery of a “.pdf” format data file) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy, by e-mail delivery of a “.pdf” format data
file or other electronic transmission service shall be considered original
executed counterparts for purposes of this Section 5.10.

 

SECTION 5.11                                                 Tax Treatment. This
Agreement shall be treated as part of the partnership agreement of Yield LLC as
described in Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations promulgated thereunder.  Each party
hereto agrees to report each Exchange as a taxable sale of Class B Units by the
applicable Yield LLC Unitholder to the Corporation in exchange for Class A
Common Stock (in conjunction with the cancellation of Class B Common Stock) and
no party shall take a contrary position on any income tax return.

 

SECTION 5.12                                                 Specific
Performance. The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to specific performance of
the terms and provisions hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

SECTION 5.13                                                 Independent Nature
of Yield LLC Unitholders’ Rights and Obligations. The obligations of each Yield
LLC Unitholder hereunder are several and not joint with the obligations of any
other Yield LLC Unitholder, and no Yield LLC Unitholder shall be responsible in
any way for the performance of the obligations of any other Yield LLC Unitholder
hereunder. The decision of each Yield LLC Unitholder to enter into to this

 

12

--------------------------------------------------------------------------------


 

Agreement has been made by such Yield LLC Unitholder independently of any other
Yield LLC Unitholder. Nothing contained herein, and no action taken by any Yield
LLC Unitholder pursuant hereto, shall be deemed to constitute an action of the
Yield LLC Unitholders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Yield LLC Unitholders are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated hereby and the Corporation acknowledges that the
Yield LLC Unitholders are not acting in concert or as a group, and the
Corporation will not assert any such claim, with respect to such obligations or
the transactions contemplated hereby.

 

SECTION 5.14                                                 Applicable Law.
This Agreement shall be governed by, and construed in accordance with, the law
of the State of Delaware.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

NRG YIELD, INC.

 

 

 

 

 

By:

 /s/ G. Gary Garcia

 

Name: G. Gary Garcia

 

Title: Vice President and Treasurer

 

 

 

 

 

NRG YIELD LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name: G. Gary Garcia

 

Title: Vice President and Treasurer

 

 

 

 

 

NRG ENERGY, INC.

 

 

 

 

 

By:

 /s/ Brian E. Curci

 

Name: Brian E. Curci

 

Title: Corporate Secretary

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ELECTION OF EXCHANGE

 

NRG Yield, Inc.
211 Carnegie Center
Princeton, New Jersey 08540
Attention: General Counsel

 

NRG Yield LLC
211 Carnegie Center
Princeton, New Jersey 08540
Attention: General Counsel

 

Reference is hereby made to the Exchange Agreement, dated as of July 22, 2013
(as amended, the “Exchange Agreement”), by and among NRG Yield, Inc., a Delaware
corporation, NRG Yield LLC, a Delaware limited liability company, NRG
Energy, Inc., a Delaware corporation, and the other Persons from time to time
party thereto (as Yield LLC Unitholders). Capitalized terms used but not defined
herein shall have the meanings given to them in the Exchange Agreement.

 

The undersigned Yield LLC Unitholder hereby transfers to the Corporation, for
the account of Yield LLC, the number of Yield LLC Units set forth below in
Exchange for shares of Class A Common Stock to be issued in its name as set
forth below, as set forth in the Exchange Agreement. [The foregoing transfers
shall be [effective as of                         ][and][conditioned upon
satisfaction of the following conditions:               .](1)

 

Legal Name of Yield LLC Unitholder:

 

 

 

Address:

 

 

 

Number of Yield LLC Units to be Exchanged:

 

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Yield LLC Units subject to
this Election of Exchange are being transferred free and clear of any pledge,
lien, security interest, encumbrance, equities or claim;

 

--------------------------------------------------------------------------------

(1)                                 Insert Exchange Date and/or contingency, if
applicable.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

(iv) no consent, approval, authorization, order, registration or qualification
of any third party or with any court or governmental agency or body having
jurisdiction over the undersigned or the Yield LLC Units subject to this
Election of Exchange is required to be obtained by the undersigned for the
transfer of such Yield LLC Units; and (v) the undersigned is the record holder
of shares of Class B Common Stock in an amount equal to at least the number of
Yield LLC Units subject to this Election of Exchange and will retain ownership
of such minimum number of shares of Class B Common Stock through the Exchange
Date.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation or Yield LLC as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to (i) transfer to the
Corporation (A) for the account of Yield LLC, the Yield LLC Units subject to
this Election of Exchange and (B) the number of shares of Class B Common Stock
equal to the number of Yield LLC Units subject to this Election and Exchange
(for redemption and cancellation) and (ii) deliver to the undersigned the shares
of Class A Common Stock to be delivered in Exchange for such Yield LLC Units.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

 

 

 

 

Dated:

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [                                    ], 2013 (as amended,
the “Exchange Agreement”), by and among NRG Yield, Inc., a Delaware corporation,
NRG Yield LLC, a Delaware limited liability company, NRG Energy, Inc., a
Delaware corporation, and the other Persons from time to time party thereto (as
Yield LLC Unitholders). Capitalized terms used but not defined in this Joinder
Agreement shall have their meanings given to them in the Exchange Agreement.
This Joinder Agreement shall be governed by, and construed in accordance with,
the law of the State of Delaware. In the event of any conflict between this
Joinder Agreement and the Exchange Agreement, the terms of this Joinder
Agreement shall control.

 

The undersigned hereby joins and enters into the Exchange Agreement having
acquired Yield LLC Units. By signing and returning this Joinder Agreement to the
Corporation and to Yield LLC, the undersigned (i) accepts and agrees to be bound
by and subject to all of the terms and conditions of and agreements of a holder
of Yield LLC Units contained in the Exchange Agreement, with all attendant
rights, duties and obligations of a Yield LLC Unitholder thereunder and
(ii) makes each of the representations and warranties of a Yield LLC Unitholder
set forth in Section 3.2 of the Exchange Agreement as fully as if such
representations and warranties were set forth herein. The parties to the
Exchange Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Exchange Agreement by the
undersigned and, upon receipt of this Joinder Agreement by the Corporation and
by Yield LLC, the signature of the undersigned set forth below shall constitute
a counterpart signature to the signature page of the Exchange Agreement.

 

Name:

 

 

 

 

 

Address for Notices

 

With copies to:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Exhibit B-1

--------------------------------------------------------------------------------